Citation Nr: 1316421	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-38 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral hearing loss disability, currently evaluated as noncompensable.

2.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to February 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in August 2009, and a substantive appeal was received in September 2009.

The Veteran presented testimony at a Board hearing in October 2012, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically police and VA treatment records.  However, this period has expired without additional evidence being submitted to the record.

The issue of service connection for recurring ear infections was recognized by the RO as early as December 2006.  However, it has never been adjudicated and statements from the Veteran in September 2009 and October 2012 indicate that he wants this claim prosecuted.  The issue of service connection for a cognitive disorder is inferred from testimony provided during the Veteran's October 2012 hearing.  As these claims have not been decided by the RO, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hearing loss is no higher than level I for each ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 4, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 19 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran with pre-adjudication notice by a letter dated in August 2007.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination in January 2008; and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran's representative noted in July 2010 that the most recent audiology examination was well over 2 years old, and that where a claimant contends that a disability is worse than originally rated, and the evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  In this case, however, the Veteran has not alleged that his bilateral hearing loss disability has become worse since the most recent VA examination.  Instead, much of the testimony offered at the Board hearing was focused on ear infections.  As noted in the introduction, that matter is being referred to the RO for appropriate action.  Accordingly, the Board finds that another audiological examination is not necessary at this time.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran appeals the RO's March 2008 denial of a compensable rating for his service-connected bilateral hearing loss disability.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

On VA examination in January 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
10
25
30
LEFT
-
30
35
65
50

The average thresholds were 20 decibels in the right ear and 45 decibels in the left ear.  Speech recognition scores, using the Maryland CNC test, were 98 percent for each ear.  No records are found on Virtual VA (VA's electronic data storage system).

The January 2008 VA examination findings, using 38 C.F.R. § 4.85, Table VI, yield Roman numeral I for each ear.  These numeric designations warrant assignment of a noncompensable percent evaluation using 38 C.F.R. § 4.85, Table VII.

Patterns of exceptional hearing loss are covered in 38 C.F.R. § 4.86.  Section 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Section 4.86(b) provides that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The audiometry test results from January 2008 do not meet the requirements of 38 C.F.R. § 4.86(a) for either ear.  Accordingly, a compensable rating cannot be assigned under 38 C.F.R. § 4.86(a).  

The possibility of an extraschedular rating has been considered.  38 C.F.R. § 3.321(b)(1).  However, The symptoms associated with the Veteran's disability appear to fit squarely within the applicable rating criteria.  As such, extraschedular consideration is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, an unemployability claim has not been reasonably raised in connection with the hearing loss issue.

The preponderance of the evidence is against a compensable rating for bilateral hearing loss disability and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A compensable rating for bilateral hearing loss disability is not warranted.  To this extent, the appeal is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  He notes that he was struck in the head during a robbery in service, while he was working for a pizza delivery company; and that he served in Iraq for part of his service, where he saw a lot of innocent Kurds and Iraqis that Saddam Hussein had murdered.  Moreover, he always felt scared going forward during that period of service, due to land mines being all over the place.  Also, an SPC Best was killed in an accident.  

Under 38 C.F.R. § 3.159, VA has a duty to assist him with obtaining evidence for his claim, and to examine him when necessary.  

During the Veteran's October 2012 hearing, it was indicated that he had received treatment at the Columbia, South Carolina Vet Center.  Those records do not appear to be associated with the claims folder or in Virtual VA and should be obtained.  It was also indicated that he has received recurrent psychiatric treatment from the Bay Pines, Florida VA Medical Center since 2007.  VA requested records from that VA facility in February 2008, but the only treatment reports from it currently of record date through December 2007.  The testimony is thus an indication that there are records outstanding from this facility, as is the July 2012 report of a VA psychiatric examination which notes that PTSD had been diagnosed at Bay Pines in January 2011.  Accordingly, more records should be sought from such facility.  The Veteran also testified in October 2012 that he had received ongoing treatment from the Dorn VA Medical Center in Columbia, South Carolina.  Some records from that facility are contained in the claims folder, dating from November 2006 to February 2007.  The copy of the printout of those pages is not perfectly sequential, however.  Specifically, the batch in the claims folder starts at page 12 and skips some pages through page 28.  It appears, thus, that some more records from this time period from such facility exist, and it is possible that the Veteran has received additional treatment there on other dates than those covered by the reports in the file.  Accordingly, development for any additional Dorn VA Medical Center medical records is required.  

After all development is accomplished, another VA psychiatric examination should be conducted, pursuant to 38 C.F.R. § 3.159, as adjustment disorder with mixed emotional features and PTSD-type symptoms and/or an anxiety disorder was diagnosed on VA psychiatric examination in July 2012, and that examiner indicated that the Veteran clearly had some emotional reaction to the loss of men in his unit during his service, but there is no medical opinion of record on the matter of whether such psychiatric disorder is related to any incident of service.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all medical records of treatment which the Veteran has received from the Columbia, South Carolina Vet Center; all medical records of treatment which the Veteran has received from the Bay Pines, Florida VA Medical Center since December 2007; and all medical records of treatment which the Veteran has received from the Columbia, South Carolina VA Medical Center between November 2006 and February 2007 which are not already of record, as well as any additional medical records of treatment which the Veteran has received from that facility before or after that time period.  

2.  After the above development is completed, the Veteran should be scheduled for a VA psychiatric examination with regard to psychiatric disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

After reviewing the claims file and any relevant records on Virtual VA and examining the Veteran, the examiner should indicate which psychiatric diagnosis is/are warranted (e.g., adjustment disorder with mixed emotional features and PTSD-type symptoms, or anxiety disorder) and respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that such current psychiatric disorder is causally related to any incident of service, including being struck on the head in an assault while working for a pizza delivery company in service; seeing dead Kurds and Iraqis; fear of moving forward while in Iraq due to land mines; the reported loss of men during service; fear of hostile military action, or other stressor of service?  If so, the stressor(s) responsible should be specified.

The examiner should furnish reasons for the opinion(s). 

3.  Thereafter, readjudicate the Veteran's pending claim in light of the additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


